DETAILED ACTION
Double Patenting
Applicant’s request for “the non-statutory double patenting rejection of the claims be held in abeyance until the present application is placed in condition for allowance” is acknowledged.
Response to Amendment
The Amendment filed September 21, 2021 has been entered. Claims 1 – 16 are pending in the application. The amendment and remarks to the drawings and claims have overcome the drawings and claim objections set forth in the last Non-Final Action mailed May 24, 2021.
Claim Objections
Claims 1 – 16 are objected to because of the following informalities. Appropriate correction is required.
Claims 1 and 16, line 1: “A fuel cell” should read --A fuel compressor--. The phrase “fuel cell” has an accepted meaning in the art however the body of the independent claims is/are clearly drawn towards a fuel/fluid compressor.
Claims 1 and 16, in lines 2 and 3 from the end of the claim: “of the at least on cavity” should read --of the at least one cavity--.
Claims 2 – 15 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 7 – 10, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (US 8,931,304 – herein after Beers) in view of and Telakowski et al. (US 2010/0287958 – herein after Telakowski) and Funahashi, Kenji et al. (US 2003/0200761 – herein after Funahashi).
In reference to claims 1 and 2, Beers teaches a fuel cell (10, in fig. 1; it is to be noted that the preamble of the claim recites the intended use of the claimed compressor system; compressor 10 of Beers is usable in a fuel cell) comprising:
a two-stage, fluid compressor (20/34 and 24/36) that includes a case (25; this case houses compressors and motor; Col. 2, lines 23-25) having a fluid inlet (32) and a compressed fluid outlet (44) and containing a shaft (58) rotatably mounted about a longitudinal axis (30);
a first compression wheel (34) and a second compression wheel (36) mounted back-to-back on the shaft, the first compression wheel forming a first compression stage (as seen in fig. 1) and the second compression wheel forming a second compression stage (as seen in fig. 1); and 
a motor (22) positioned between the first compression wheel and the second compression wheel and arranged to rotate the shaft, 
wherein the case includes a through inner housing (i.e. casing portion around motor 22) extending coaxially to the longitudinal axis and inside which is arranged at least the motor (22), the through inner housing having an inner wall arranged to form, with the motor, channels between at least the inner wall and the motor, the channels (i) extending between the first compression stage and the second compression stage, and (iii) coaxially surrounding the shaft, allowing the motor to be cooled on contact with fluid to be compressed flowing in the channels, as in claim 1; 
wherein the inner wall of the through inner housing has a circular cross-section, as in claim 2.

    PNG
    media_image1.png
    711
    1170
    media_image1.png
    Greyscale

Figure A: Edited fig. 1 of Beers to show claim interpretation.
Beers remains silent on the channels spaced apart from each other.
However, Telakowski teaches a two-stage compressor system (see figs. 2, 3 and ¶18), wherein the case includes a through inner housing (i.e. portion of casing 30 around motor stator section 36) extending coaxially to the longitudinal axis and inside which is arranged at least the motor (only stator portion 36 of the motor is shown), the through inner housing having an inner wall (46) arranged to form, with the motor, channels (58) between at least the inner wall and the motor (see figs. 2 and 3), the channels (i) extending between the first compression stage (with impeller 24) and the second compression stage (with impeller 26), (ii) spaced apart from each other (as seen in fig. 3: in circumferential direction) and (iii) coaxially surrounding the shaft (28), allowing the motor to be cooled on contact with as claimed in claim 1; and wherein the motor has hollows (58) in an external face of the motor, the hollows forming with the inner wall (46) the channels for flow of the fluid (flow 58) to be compressed (see figs. 2, 3 and ¶18), as in claim 2.
It would have been obvious to the person of ordinary skill to modify the motor of Beers by providing the motor’s external face with hollows as taught by Telakowski for the purpose of cooling the stator portion of the motor more efficiently.
Furthermore, it is implicit that the compressor of Beers has electrical components, such as wires, circuit board.
While Beers is silent on as to specific electrical components other than the motor and stator, as such is silent on as to the limitation “wherein the case includes at a surface of the case at least one cavity forming at least one integrated housing arranged to receive at least one electronic component of the compressor, the at least one integrated housing extending towards the inner wall to allow the at least one electronic component of the fluid compressor to be cooled by the fluid to be compressed flowing in the channels with the inner wall, the at least one electronic component of the fluid compressor including one or more capacitors, wherein the at least one cavity includes a first end and a second end located on a same side of the case, and wherein the at least one cavity is positioned on the surface of the case such that (i) a first vertical line passes through the first end of the at least one cavity and the through inner wall, and (ii) a second vertical line 
Specifically, Funahashi teaches the electric compressor, 
wherein the case (motor housing 4) includes at a surface (indicated by 41) of the case at least one cavity (13, in figs. 1 and 2 and/or cavity in which element 6 is seated) forming at least one integrated housing (applicant’s housings appear to be cavity/cavities) arranged to receive at least one electronic component (6, 7) of the fluid compressor, the at least one integrated housing extending towards the inner wall (extending towards the inside of the motor housing portion 4 as seen in fig. 2) and the at least one electronic component of the fluid compressor including one or more capacitors (electronic component 7 is a smoothing capacitor, see ¶130; this component 7 is received in the cavity 13), 
wherein (see fig. B below) the at least one cavity (cavity in which electronic component 6 is seated and/or cavity in which electronic component 7 is seated) includes a first end (for instance right end, i.e., end defined by right wall of the electronic component 6’s and/or 7’s cavity) and a second end (for instance bottom end, i.e., end defined by bottom wall of the electronic component 6’s and/or 7’s cavity) located on a same side of the case (top side of the case in view of fig. B below), and wherein the at least one cavity is positioned on the surface of the case such that (i) a first vertical line (line labelled “d” and/or line labelled “b”) passes through a second vertical line (line labelled “c” and/or line labelled “a”) passes through the second end (bottom end) of the at least one cavity and the through inner wall.

    PNG
    media_image2.png
    706
    806
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    525
    888
    media_image3.png
    Greyscale

Figure B: Edited figs. 1-2 of Funahashi to show claim interpretation.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to utilize the inverter and inverter section of Funahashi in the modified compressor of Beers on the outer surface of portion of the case surrounding the motor of Beers for the purpose of allowing the compressor to be used in applications such as vehicle air conditioning systems. 
Therefore, Beers, as modified, teaches the fuel cell, wherein the at least one integrated housing (using the teaching of Funahashi) extending towards the inner wall (of Beers) to allow the at least one electronic component (of Funahashi) to be cooled by the fluid to be compressed flowing in the channels with the inner wall (in the compressor of Beers).
In reference to claim 3, Beers, as modified, teaches the fuel cell, wherein (see figs. 1 and 2 of Funahashi and fig. B above) the case (4) includes, on a same surface defining an upper inner face (the surface/face generally indicated by 41 of Funahashi) of the case, several cavities including the at least one cavity, each of the several cavities forming an integrated housing arranged to receive an electronic component (6, 7) of the fluid compressor including the at least one electronic component of the fluid compressor, the several cavities being arranged at least above and at least on one side (for instance, top side or outer circumferential side) of the inner wall of the case (see the cavities below).
In reference to claim 4, Beers, as modified, teaches the fuel cell, wherein the at least one cavity (in view of fig. 1 of Beers and fig. 1/2 of Funahashi) extends longitudinally at least partially along the channels for the flow of the fluid to be 
In reference to claim 5, Beers, as modified, teaches the fuel cell, wherein the fluid compressor includes a plurality of electronic components (6, 7; see Funahashi) including the at least one electronic component (7) of the fluid compressor and longitudinally extending electronic components (6, C, 830), and wherein the fluid compressor further includes at least one plate (bus bar integrated plate 81 and/or printed circuit board 9) arranged to receive the plurality of electronic components of the fluid compressor (pcb 9 receives numerous electronic components as seen in fig. 2 including 830 and C, and bus bars from 81 as in ¶135, ¶150-¶152; bus bar integrated plate 81 receives numerous electronic components including 6 and 7), the plate (9 and/or 81) carrying, on a lower face of the plate, at least the longitudinally extending electronic components (6, C, 830), the plate being positioned above an upper inner face of the case (above upper inner face generally indicated by 41 of motor housing 4), such that the longitudinally extending electronic components extend longitudinally across the lower face of the plate and are respectively housed inside their integrated housings extending longitudinally at least partially along the channels for the fluid to be compressed (in view of fig. 1 of Beers and fig. 2/3 of Funahashi).
In reference to claim 7, Beers, as modified, teaches the fuel cell, wherein the compressor includes a plurality of electronic components (6, 7; see Funahashi) including the at least one electronic component (6) of the fluid compressor, and wherein the fluid compressor includes an upper cover (85; of Funahashi) for 
In reference to claim 8, Beers, as modified, teaches the fuel cell, wherein (see Beers) the motor includes a stator (40) and a rotor (38) and wherein there is provided at least one orifice (72; in fig. 2) arranged to allow the fluid to be compressed flowing in the channels to enter the motor and to flow between the stator and the rotor and at least one orifice (64; in fig. 1) arranged to allow the fluid to be compressed to exit the motor and to rejoin the channels after cooling the motor (as seen in fig. 1).
In reference to claim 9, Beers teaches the fuel cell, wherein the shaft (58) is rotatably mounted on the case with at least a front radial bearing (56: journal bearing; on left in fig. 1), a back radial bearing (56; on right in fig. 1) and an axial bearing (54).
In reference to claim 10, Beers, as modified, teaches the fuel cell, wherein (see Beers) there is provided at least one orifice (see fig. 2: flow path 50) arranged to allow the fluid to be compressed flowing in the channels to flow in proximity respectively to the front radial bearing, the back radial bearing and the axial bearing, and at least one orifice (64; in fig. 1) arranged to allow the fluid to be compressed to rejoin the channels after cooling the front radial bearing, back radial bearing and axial bearing.
In reference to claim 13, Beers teaches the fuel cell, wherein the fluid compressor (see fig. A above) further includes a front radial bearing bracket and a back radial bearing bracket, arranged to be positioned around the shaft, respectively at a front and at a back of the motor, and wherein the front radial bearing bracket includes at least a first slot positioned facing a second slot provided on the front radial bearing {second slot being provided on the right side of the front radial bearing}, the first slot and the second slot being arranged to receive a front bearing O-ring joint, and in that wherein the back radial bearing bracket includes at least a third slot positioned facing a fourth slot provided on the back radial bearing {second slot being provided on the left side of the front radial bearing}, the third slot and the fourth slot being arranged to receive a back bearing O-ring joint (as seen in fig. A or fig. 1: the O-rings “indicated by small circle schematic” can be seen in the asserted slots).
In reference to claim 14, Beers teaches the fuel cell, wherein the front radial bearing bracket comprises a fifth slot provided for passage of air (fluid), and wherein the back radial bearing bracket includes a sixth slot provided for the passage of air (fluid) {as seen in fig. 1 or fig. A above: asserted bearing brackets have slots or means that allows the fluid to follow path 50a in order to cool the bearings; the working fluid in the system of Beers can be an air}.
In reference to claim 16, Beers teaches a fuel cell (10, in fig. 1; it is to be noted that the preamble of the claim recites the intended use of the claimed compressor system; compressor 10 of Beers is usable in a fuel cell) comprising:
a two-stage, fluid compressor (20/34 and 24/36) that includes a case (25; this case houses compressors and motor; Col. 2, lines 23-25) having a fluid inlet a compressed fluid outlet (44) and containing a shaft (58) rotatably mounted about a longitudinal axis (30);
a first compression wheel (34) and a second compression wheel (36) mounted back-to-back on the shaft, the first compression wheel forming a first compression stage (as seen in fig. 1) and the second compression wheel forming a second compression stage (as seen in fig. 1); and 
a motor (22) positioned between the first compression wheel and the second compression wheel and arranged to rotate the shaft, 
wherein the case includes a through inner housing (i.e. casing portion around motor 22) extending coaxially to the longitudinal axis and inside which is arranged at least the motor (22), the through inner housing having an inner wall arranged to form, with the motor, channels between at least the inner wall and the motor, the channels (i) extending between the first compression stage and the second compression stage, and (iii) coaxially surrounding the shaft, allowing the motor to be cooled on contact with fluid to be compressed flowing in the channels,
wherein the motor comprises a stator (40) and a rotor (38), 
wherein the two-stage, fluid compressor further comprises:
a first orifice (52; in fig. 2) arranged to allow fluid to be compressed flowing in the channels to enter the motor and to flow between the stator and the rotor (col. 2, line 57-col. 3, line 8, fig. 1), and 
a second orifice (64; in fig. 1) arranged to allow fluid to be compressed to exit the motor and to rejoin the channels after cooling the motor (as seen in fig. 1),
wherein the fluid to be compressed that flows through the second orifice exits the case at the compressed fluid outlet (col. 3, lines 42-54), and
wherein the first orifice (52) is arranged closer to the compressed fluid outlet (44) than the second orifice (64) (see fig. 1).
Beers remains silent on the channels spaced apart from each other.
However, Telakowski teaches a two-stage compressor system (see figs. 2, 3 and ¶18), wherein the case includes a through inner housing (i.e. portion of casing 30 around motor stator section 36) extending coaxially to the longitudinal axis and inside which is arranged at least the motor (only stator portion 36 of the motor is shown), the through inner housing having an inner wall (46) arranged to form, with the motor, channels (58) between at least the inner wall and the motor (see figs. 2 and 3), the channels (i) extending between the first compression stage (with impeller 24) and the second compression stage (with impeller 26), (ii) spaced apart from each other (as seen in fig. 3: in circumferential direction) and (iii) coaxially surrounding the shaft (28), allowing the motor to be cooled on contact with fluid (fluid flow 58) to be compressed flowing in the channels.
It would have been obvious to the person of ordinary skill to modify the motor of Beers by providing the motor’s external face with hollows as taught by Telakowski for the purpose of cooling the stator portion of the motor more efficiently.
Furthermore, it is implicit that the compressor of Beers has electrical components, such as wires, circuit board.
While Beers is silent on as to specific electrical components other than the motor and stator, as such is silent on as to the limitation “wherein the case includes at a surface of the case at least one cavity forming at least one integrated housing arranged to receive at least one electronic component of the fluid compressor, the at least one integrated housing extending towards the inner wall to allow the at least one electronic component of the fluid compressor to be cooled by the fluid to be compressed flowing in the channels with the inner wall, wherein the at least one cavity includes a first end and a second end located on a same side of the case, and wherein the at least one cavity is positioned on the surface of the case such that (i) a first vertical line passes through the first end of the at least one cavity and the through inner wall, and (ii) a second vertical line passes through the second end of the at least one cavity and the through inner wall”, Funahashi teaches an electric compressor explicitly including other electrical components and a cavity for receiving them.
Specifically, Funahashi teaches the electric compressor, 
wherein the case (motor housing 4) includes at a surface (indicated by 41) of the case at least one cavity (13, in figs. 1 and 2 and/or cavity in which element 6 is seated) forming at least one integrated housing (applicant’s housings appear to be cavity/cavities) arranged to receive at least one electronic component (6, 7) of the fluid compressor, the at least one integrated housing extending towards the inner wall (extending towards the inside of the motor housing portion 4 as seen in fig. 2), 
 the at least one cavity (cavity in which electronic component 6 is seated and/or cavity in which electronic component 7 is seated) includes a first end (for instance right end, i.e., end defined by right wall of the electronic component 6’s and/or 7’s cavity) and a second end (for instance bottom end, i.e., end defined by bottom wall of the electronic component 6’s and/or 7’s cavity) located on a same side of the case (top side of the case in view of fig. B above), and wherein the at least one cavity is positioned on the surface of the case such that (i) a first vertical line (line labelled “d” and/or line labelled “b”) passes through the first end (right end) of the at least one cavity and the through inner wall, and (ii) a second vertical line (line labelled “c” and/or line labelled “a”) passes through the second end (bottom end) of the at least one cavity and the through inner wall.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to utilize the inverter and inverter section of Funahashi in the modified compressor of Beers on the outer surface of portion of the case surrounding the motor of Beers for the purpose of allowing the compressor to be used in applications such as vehicle air conditioning systems. 
Therefore, Beers, as modified, teaches the fuel cell, wherein the at least one integrated housing (using the teaching of Funahashi) extending towards the inner wall (of Beers) to allow the at least one electronic .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beers in view of Telakowski and Funahashi further in view of Kaehs et al. (US 2010/0079958 – herein after Kaehs).
Beers, as modified, does not teach the fuel cell, wherein the at least one integrated housing includes a strip spring arranged to keep the at least one electronic component disposed inside the at least one integrated housing resting against a wall of the at least one integrated housing in a direction of the inner wall.
However, Kaehs teaches a transistor clamping device including a holding block (2) and a strip spring (3) for clamping a transistor (4) to a recess in cooled surface (18).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to utilize the transistor clamping devices (including a strip spring) as taught by Kaehs to mount the transistors in the modified compressor of Beers to gain the benefit of “the spring fixes the pressure plate on the transistor, so that a uniform pressure is applied to the transistor via the pressure plate, and, at the side facing away from the pressure plate, the latter accordingly provides a good thermal conduction to a cooling element”, as recognized by Kaehs (see abstract).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beers in view of Telakowski, Funahashi and Beers et al. (US 2012/0051957 – herein after Beers II).

Beers, as modified, remains silent on the axial bearings being an aerodynamic bearing.
However, Beers II teaches a two stage compressor, wherein the axial bearing (40+38) is an aerodynamic bearing and wherein, on at least one of its faces, the axial bearing has first grooves (40) arranged to create an air film (see ¶16).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic axial bearing in Beers with aerodynamic axial bearing as taught by Beers II in order to obtain the predictable result of withstanding the axial loads in the compressor system and support the rotational shaft. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Regarding claim 12,
Beers, as modified, remains silent on the radial bearings being aerodynamic bearings.
However, Beers II teaches a two stage compressor, wherein the front radial bearing (41) and the back radial bearing (41) are aerodynamic bearings and wherein, facing the front radial bearing and the back radial bearing, the shaft has second grooves arranged to create an air film (shaft has second grooves on its outer circumferential side).

    PNG
    media_image4.png
    1064
    1065
    media_image4.png
    Greyscale

Figure C: Edited fig. 1 of Beers II to show claim interpretation.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic radial bearings in Beers with aerodynamic radial bearings as taught by Beers II in order to obtain the predictable result of withstanding the radial loads in the compressor system and support the rotational shaft. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Beers in view of Telakowski, Funahashi and Ishikawa et al. (US 2013/0294951 – herein after Ishikawa)
It is common in such compressors as taught by Beers and/or Telakowski and/or Funahashi to connect the motor with the controller via cables for the purpose of operating the motor.
Beers, as modified, does not teach the fuel cell wherein the case has a bore (160) arranged to allow passage of cables between the motor and the at least one electronic component.
However, Ishikawa teaches an electric compressor with a bore through which cable/glass terminal (26) passes in order to be connected to the motor. This bore is sealed by annotated “part A” in fig. D below.

    PNG
    media_image5.png
    845
    1160
    media_image5.png
    Greyscale

Figure D: Edited fig. 1 of Ishikawa to show claim interpretation.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the sealed bore through which cables, connecting motor with the controller, are passed through in the modified compressor of Beers using the teaching of Ishikawa for the purpose of preventing the compressed fluid from entering/leaking into the place where electronic component(s) are provided.
Response to Arguments

It is to be noted that the current amended language present in the independent claims fails to distinguish the applicant’s invention over the cited prior arts. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746